Citation Nr: 1617469	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-13 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an eye disability, to include ocular hypertension, glaucoma, and diabetic retinopathy, as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from November 1963 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for cataracts and ocular hypertension.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2013.  A copy of the hearing transcript is of record.  In April 2014, the Board broadened the Veteran's claim into entitlement to service connection for an eye disability, and remanded it for further development.

In a September 2014 rating decision, the Appeals Management Center (AMC) granted service connection for the specific disability of cataracts, and included it as part of the Veteran's previously assigned 20 percent rating for diabetes mellitus effective from October 1, 2007.  Therefore, that condition will not be addressed further.


FINDINGS OF FACT

1.  Bilateral diabetic retinopathy has been diagnosed during the appeal period and is etiologically related to service-connected diabetes mellitus.

2.  Glaucoma is not proximately due to or aggravated by service-connected diabetes mellitus.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral diabetic retinopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

2.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

In this case, the Veteran has not asserted that his claimed eye disabilities were incurred in, or otherwise related to, his period of active service.  See September 2013 Hearing Transcript at 13-14.  Moreover, his service treatment records do not reflect any complaints, treatment, or diagnoses of an eye disorder, with the exception of decreased visual acuity (myopia), which is not a disease or injury for which service connection can be granted.  38 C.F.R. § 3.303(c).

Instead, the Veteran has asserted that his eye conditions are related to his service-connected diabetes mellitus.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Diabetic Retinopathy

A June 2007 VA examination diagnosed grade II retinopathy in both eyes.  A February 2008 VA examination revealed retinopathy with findings of blot hemorrhages and exudates in both eyes, and the Veteran was diagnosed with background diabetic retinopathy.

However, treatment records from February 2006, July 2006, and August 2013 specifically indicated that no diabetic retinopathy was present.  A September 2008 VA examination also stated that no diabetic retinopathy was present.  An August 2014 VA examination diagnosed glaucoma with no other indications present.

In determining whether a "current disability" has been established for the purposes of service connection, the law states that a current disability is shown if a condition is demonstrated at the time of the claim or while the claim is pending, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, because diabetic retinopathy was diagnosed during the appeal period, and because that diagnosis was supported by objective findings, a current bilateral diabetic retinopathy disability has been established for the purposes of service connection.

Diabetic retinopathy, by its very nature, is a complication associated with diabetes mellitus, and the June 2007 and February 2008 VA examiners who diagnosed the condition both stated so in their reports.  Therefore, the evidence establishes that the Veteran had bilateral diabetic retinopathy associated with his diabetes during the appeal period, and a grant of service connection is warranted.

B.  Ocular Hypertension and Glaucoma

The evidence clearly reflects diagnoses of ocular hypertension and primary open-angle glaucoma (POAG).  See July 2007 VA examination; September 2008 VA examination; August 2013 VA treatment records; August 2014 VA examination.  However, the August 2014 VA examiner stated that ocular hypertension is a pre-glaucoma diagnosis, and results in increased monitoring and pre-glaucoma treatment to prevent glaucomatous damage.  This statement is generally supported by an October 2007 private opinion, which refers to the Veteran's "intraocular pressure (glaucoma)."  Therefore, the Board's discussion will focus on glaucoma, rather than the "pre-glaucoma" diagnosis of ocular hypertension.

With respect to whether glaucoma is related to the Veteran's service-connected diabetes, the evidence is mixed.  The October 2007 private physician stated that the condition was due to diabetes, and included medical treatise evidence in his opinion which listed glaucoma among the eye complications associated with diabetes.  The Veteran submitted his own treatise evidence in May 2009 which stated that ocular hypertension was most common in those with diabetes, among others.

However, March 2008 VA records note a diagnosis of glaucoma, suspected as secondary to cup-to-disc ratio.  In a December 2008 addendum opinion, the September 2008 VA examiner stated that the Veteran did not have diabetic-related changes to the ocular structures involved, especially with glaucoma-related etiology, and that glaucoma was not related to diabetes.  The August 2014 VA examiner stated it was less likely than not that POAG was caused or aggravated by diabetes.  This was based on the Veteran having certain risk factors for POAG, such as his age and race, as well as population-based studies which failed to consistently show an association between POAG and diabetes.  Notably, the May 2009 treatise evidence submitted by the Veteran also notes that ocular hypertension was most common in people over 40.  It was also common in those with high amounts of nearsightedness, and as noted before, the Veteran was assessed with myopia in service in 1963, and his records indicate that his vision has only worsened since that time.

Based on this evidence, the Board finds that service connection for glaucoma is not warranted.  The October 2007 private opinion and May 2009 treatise evidence indicate that diabetes is a risk factor for glaucoma.  However, the Veteran has three other risk factors for glaucoma (age, race, and nearsightedness).  When combined with the March 2008 records of glaucoma suspected as secondary to cup-to-disc ratio; September 2008 findings of no diabetic-related changes, especially those with glaucoma-related etiology; and the studies cited by the August 2014 VA examiner which fail to show an association between POAG and diabetes, the overall weight of the evidence is against a finding that glaucoma is proximately due to or aggravated by diabetes.

The Board emphasizes that it is not discounting the possibility of a link between diabetes and glaucoma.  Rather, a collective view of the evidence indicates that, in this particular case, such a relationship is less likely than not to exist.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in letters dated January 2008 and July 2008, prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's eye conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.

In light of the above development, there has been substantial compliance with the Board's prior remand directives.


ORDER

Service connection for bilateral diabetic retinopathy is granted.

Service connection for glaucoma is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


